Exhibit 10.10




DATED September 16, 2010







FOUR RIVERS BIOFUELS LIMITED




and

PCF SOLUTIONS LIMITED


                   
        
                                                                                                                                                      
        
      

CONSULTANCY AGREEMENT
                                                                                                                                                     
        
      



















Brabners Chaffe Street LLP

55 King Street

Manchester

M2 4LQ








--------------------------------------------------------------------------------




CONTENTS

 

 

 

 

Clause

 

1.

Interpretation

1

2.

Term of Engagement

3

3.

Duties

3

4.

Fees

4

5.

Expenses

4

6.

Other Activities

4

7.

Confidential Information And Company Property

5

8.

Data Protection

5

9.

Liability

6

10.

Termination

6

11.

Obligations Upon Termination

7

12.

Status

7

13.

Notices

8

14.

Entire Agreement and Previous Contracts

8

15.

Variation

8

16.

Counterparts

8

17.

Third Party Rights

8

18.

Governing Law And Jurisdiction

9

 

 

 

 

 

 

Schedule

 

 

 

 

The Schedule

11








--------------------------------------------------------------------------------



THIS AGREEMENT is dated the

day of

2010

BETWEEN:

(1)

FOUR RIVERS BIOFUELS LIMITED incorporated and registered in England and Wales
with company number 06768259 whose registered office is at 3rd Floor, 14 South
Molton Street, London W1K 5QP (Company); and

(2)

PCF SOLUTIONS LIMITED incorporated and registered in England and Wales with
company number 06130827 whose registered office is at Halifax House, Falcon
Court, Westland Way, Stockton on Tees, Teesside TS18 3TU (Consultant Company).

IT IS AGREED THAT:

1.

Interpretation

1.1

The definitions and rules of interpretation in this clause apply in this
agreement (unless the context requires otherwise).

Board:

the board of directors of the Company (including any committee of the board duly
appointed by it);

Business

Opportunities:

any opportunities which the Consultant Company or the Individual becomes aware
of during the Engagement which relate to the business of the Company or which
the Board reasonably considers might be of benefit to the Company;

Capacity:

as agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity;

Commencement

Date:

1 February 2010;

 

 

Confidential

Information:

information (whether or not recorded in documentary form, or stored on any
magnetic or optical disk or memory) relating to the business, products, affairs
and finances of the Company for the time being confidential to the Company and
trade secrets including, without limitation, technical data and know-how
relating to the business of the Company or any of its business contacts;

Engagement:

the engagement of the Consultant Company by the Company on the terms of this
agreement;

Individual:

Paul Watts;








1




--------------------------------------------------------------------------------




Intellectual Property Rights:

patents, rights to Inventions, copyright and related rights, trade marks, trade
names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, rights in designs, rights in computer software, database rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which may now or in the future subsist in any part of the
world;

Invention:

any invention, idea, discovery, development, improvement or innovation made by
the Consultant Company or by the Individual in connection with the provision of
the Services, whether or not patentable or capable of registration, and whether
or not recorded in any medium;

Pre-Contractual Statement:

any undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
agreement or not) relating to the Engagement other than as expressly set out in
this agreement;

Services:

the services described in the Schedule;

Termination Date:

the date of termination of this agreement howsoever arising;

Works:

all records, reports, documents, papers, drawings, designs, transparencies,
photos, graphics, logos, typographical arrangements, software programs,
inventions, ideas, discoveries, developments, improvements or innovations and
all materials embodying them in whatever form, including but not limited to hard
copy and electronic form, prepared by the Consultant Company or the Individual
in connection with the provision of the Services.

1.2

The headings in this agreement are inserted for convenience only and shall not
affect its construction.

1.3

A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.4

Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

1.5

Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular.

1.6

The schedules to this agreement form part of (and are incorporated into) this
agreement.





2




--------------------------------------------------------------------------------



2.

Term Of Engagement

2.1

The Company shall engage the Consultant Company and the Consultant Company shall
make available to the Company the Individual to provide the Services on the
terms of this agreement.

2.2

The Engagement shall be deemed to have commenced on the Commencement Date and
shall continue on a rolling monthly contract basis unless and until terminated
as provided by the terms of this agreement.

3.

Duties

3.1

During the Engagement the Consultant Company shall, and (where appropriate)
shall procure that the Individual shall:

3.1.1

provide the Services with all due care, skill and ability and use its or his
best endeavours to promote the interests of the Company;

3.1.2

unless the Individual is prevented by ill health or accident, devote sufficient
time to the carrying out of the Services as may be necessary for their proper
performance; and

3.1.3

promptly give to the Board all such information and reports as it may reasonably
require in connection with matters relating to the provision of the Services or
the business of the Company.

3.2

If the Individual is unable to provide the Services due to illness or injury the
Consultant Company shall advise the Company of that fact as soon as reasonably
practicable and shall provide such evidence of the Individual’s illness or
injury as the Company may reasonably require. For the avoidance of doubt, no fee
shall be payable in accordance with clause 4 in respect of any period during
which the Services are not provided.

3.3

The Consultant Company shall procure that the Individual is available at all
times on reasonable notice to provide such assistance or information as the
Company may require.

3.4

Unless it or he has been specifically authorised to do so by the Company in
writing:

3.4.1

neither the Consultant Company nor the Individual shall have any authority to
incur any expenditure in the name of or for the account of the Company; or

3.4.2

the Consultant Company shall not hold itself (and shall procure that the
Individual shall not hold himself) out as having authority to bind the Company.

3.5

The Consultant Company shall, and shall procure that the Individual shall,
comply with all reasonable standards of safety and comply with the Company’s
health and safety procedures from time to time in force at the premises where
the Services are provided and report to the Company any unsafe working
conditions or practices.

3.6

The Consultant Company undertakes to the Company that during the Engagement it
shall, and shall procure that the Individual shall, take all reasonable steps to
offer (or cause to be offered) to the Company any Business Opportunities as soon
as practicable after the same shall have come to its or his knowledge and in any
event before the same shall have been offered by the Consultant Company or the
Individual (or caused by the Consultant Company or the Individual to be offered
to) any other party provided that nothing in this clause shall require the
Consultant Company or the Individual to disclose any Business Opportunities to
the Company if to do so would result in a breach by the Consultant Company or
the Individual of any obligation of confidentiality or of any fiduciary duty
owed by it or him to any other person, firm or company.





3




--------------------------------------------------------------------------------



3.7

The Consultant Company may use another person, firm, company or organisation to
perform any administrative, clerical or secretarial functions which are
reasonably incidental to the provision of the Services provided that the Company
will not be liable to bear the cost of such functions.

4.

Fees

4.1

In consideration of the provision of the Services, the Company shall within five
(5) business days of receipt of an invoice being submitted in accordance with
clause 4.2, pay to the Consultant Company a consultancy fee of £300 exclusive of
Value Added Tax (if applicable) per day, such fee to be payable by bank
transfer. This level of fees will be subject to renegotiation prior to the
commencement of production by the Company.

4.2

The Consultant Company shall on the last working day of each month during the
Engagement, submit to the Company an invoice which gives details of the days
which the Individual has worked, the Services which have been provided by the
Consultant Company and the amount of the fee payable (plus VAT, if applicable)
for such Services during that month.

4.3

The Company shall be entitled to deduct from the fees (and any other sums) due
to the Consultant Company any sums that the Consultant Company or the Individual
may owe to the Company at any time.

5.

Expenses

5.1

The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses properly and necessarily incurred by the Consultant Company or the
Individual in the course of the Engagement, subject to production of receipts or
other appropriate evidence of payment.

5.2

If the Individual is required to travel abroad in connection with the provision
of the Services, the Consultant Company shall be responsible for any necessary
insurances, inoculations and immigration requirements.

6.

Other Activities

6.1

Nothing in this agreement shall prevent the Consultant Company or the Individual
from being engaged, concerned or having any financial interest in any Capacity
in any other business, trade, profession or occupation during the Engagement
provided that:

6.1.1

such activity does not cause a breach of any of the Consultant Company’s
obligations under this agreement; and

6.1.2

the Consultant Company shall not, and shall procure that the Individual shall
not, engage in any such activity if it relates to a business which is similar to
or in any way competitive with the business of the Company without the prior
written consent of the Company .





4




--------------------------------------------------------------------------------



7.

Confidential Information And Company Property

7.1

The Consultant Company acknowledges that in the course of the Engagement it and
the Individual will have access to Confidential Information. The Consultant
Company has therefore agreed to accept the restrictions in this clause 7.

7.2

The Consultant Company shall not, and shall procure that the Individual shall
not (except in the proper course of its or his duties) either during the
Engagement or at any time after the Termination Date, use or disclose to any
firm, person or company (and shall use its best endeavours and procure that the
Individual shall use its best endeavours to prevent the publication or
disclosure of) any Confidential Information. This restriction does not apply to:

7.2.1

any use or disclosure authorised by the Company or required by law; or

7.2.2

any information which is already in, or comes into, the public domain otherwise
than through the Consultant Company’s or the Individual’s unauthorised
disclosure.

7.3

All documents, manuals, hardware and software provided for the Individual’s use
by the Company, and any data or documents (including copies) produced,
maintained or stored on the Company’s computer systems or other electronic
equipment (including mobile phones if provided by the Company), remain the
property of the Company.

8.

Data Protection

8.1

The Consultant Company shall procure that the Individual consents to the Company
holding and processing data relating to him for legal, personnel, administrative
and management purposes and in particular to the processing of any “sensitive
personal data” (as defined in the Data Protection Act 1998) relating to the
Individual including, as appropriate:

8.1.1

information about the Individual’s physical or mental health or condition in
order to monitor sick leave and take decisions as to the Individual’s fitness
for work; or

8.1.2

the Individual’s racial or ethnic origin or religious or similar beliefs in
order to monitor compliance with equal opportunities legislation; and

8.1.3

information relating to any criminal proceedings in which the Individual has
been involved for insurance purposes and in order to comply with legal
requirements and obligations to third parties.

8.2

The Consultant Company consents (and shall procure that the Individual consents)
to the Company making such information available to the Company, those who
provide products or services to the Company (such as advisers), regulatory
authorities, governmental or quasi governmental organisations and potential
purchasers of the Company or any part of its business.

8.3

The Consultant Company consents (and shall procure that the Individual consents)
to the transfer of such information to the Company’s business contacts outside
the European Economic Area in order to further its business interests.





5




--------------------------------------------------------------------------------



9.

Liability

The Consultant Company shall have liability for any loss, liability or costs
(including reasonable legal costs) incurred by the Company in connection with
the provision of the Services.

10.

Termination

10.1

Notwithstanding the provisions of clause 2.2, the Company may terminate the
Engagement with immediate effect without notice and without any liability to pay
any remuneration, compensation or damages if at any time:

10.1.1

the Consultant Company or the Individual is guilty of gross misconduct affecting
the business of the Company; or

10.1.2

the Consultant Company or the Individual commits any serious or repeated breach
or non-observance of any of the provisions of this agreement or refuses or
neglects to comply with any reasonable and lawful directions of the Company; or

10.1.3

the Individual is convicted of any criminal offence (other than an offence under
any road traffic legislation in the United Kingdom or elsewhere for which a fine
or non-custodial penalty is imposed); or

10.1.4

the Consultant Company or the Individual is in the reasonable opinion of the
Board negligent and incompetent in the performance of the Services; or

10.1.5

the Individual is declared bankrupt or makes any arrangement with or for the
benefit of his creditors or has a county court administration order made against
him under the County Court Act 1984; or

10.1.6

the Consultant Company makes a resolution for its winding up, makes an
arrangement or composition with its creditors or makes an application to a court
of competent jurisdiction for protection from its creditors or an administration
or winding-up order is made or an administrator or receiver is appointed in
relation to the Consultant Company; or

10.1.7

the Individual is incapacitated (including by reason of illness or accident)
from providing the Services for an aggregate period of 15 working days in any 6
month consecutive period; or

10.1.8

the Individual does not own all of the issued share capital (from time to time)
of the Consultant Company; or

10.1.9

the Consultant Company or the Individual is guilty of any fraud or dishonesty or
acts in any manner which in the opinion of the Company brings or is likely to
bring the Individual, the Consultant Company, or the Company into disrepute or
is materially adverse to the interests of the Company.

10.2

The rights of the Company under clause 11.1 are without prejudice to any other
rights that it might have at law to terminate the Engagement or to accept any
breach of this agreement on the part of the Consultant Company as having brought
the agreement to an end. Any delay by the Company in exercising its rights to
terminate shall not constitute a waiver thereof.





6




--------------------------------------------------------------------------------



11.

Obligations Upon Termination

11.1

On the Termination Date the Consultant Company shall, and shall procure that the
Individual shall:

11.1.1

immediately deliver to the Company all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business or affairs of the Company or its business contacts, any
keys, and any other property of the Company, which is in its or his possession
or under its or his control;

11.1.2

irretrievably delete any information relating to the business of the Company
stored on any magnetic or optical disk or memory and all matter derived from
such sources which is in its or his possession or under its or his control
outside the premises of the Company; and

11.1.3

provide a signed statement that it or he has complied fully with its or his
obligations under this clause 12.

12.

Status

12.1

The relationship of the Consultant Company (and the Individual) to the Company
will be that of independent contractor and nothing in this agreement shall
render it (nor the Individual) an employee, worker, agent or partner of the
Company and the Consultant Company shall not hold itself out as such and shall
procure that the Individual shall not hold himself out as such.

12.2

This agreement constitutes a contract for the provision of services and not a
contract of employment and accordingly the Consultant Company shall be fully
responsible for and shall indemnify the Company for and in respect of payment of
the following within the prescribed time limits:

12.2.1

any income tax, National Insurance and Social Security contributions and any
other liability, deduction, contribution, assessment or claim arising from or
made in connection with either the performance of the Services or any payment or
benefit received by the individual (or their associates) in respect of the
Services, where such recovery is not prohibited by law. The Consultant Company
shall further indemnify the Company against all reasonable costs, expenses and
any penalty, fine or interest incurred or payable by the Company in connection
with or in consequence of any such liability, deduction, contribution,
assessment or claim other than where the latter arise out of the Company’s
negligence or wilful default;

12.2.2

any liability for any employment-related claim or any claim based on worker
status (including reasonable costs and expenses) brought by the Individual or
any Substitute against the Company arising out of or in connection with the
provision of the Services, except where such claim is as a result of any act or
omission of the Company.

12.3

The Company may at its option satisfy such indemnity (in whole or in part) by
way of deduction from payments due to the Consultant Company or the Individual.

12.4

The Consultant Company warrants that it is not nor will it prior to the
cessation of this Agreement, become a Managed Service Company, within the
meaning of section 61B, Income Tax (Earnings and Pensions) Act 2003.





7




--------------------------------------------------------------------------------



13.

Notices

13.1

Any notice given under this agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally,
or sending it by pre-paid recorded delivery or registered post to the relevant
party at its registered office for the time being. Any such notice shall be
deemed to have been received:

13.1.1

if delivered personally, at the time of delivery; and

13.1.2

in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting.

13.2

In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered.

14.

Entire Agreement and Previous Contracts

14.1

Each party on behalf of itself acknowledges and agrees with the other party
that:

14.1.1

this agreement constitutes the entire agreement and understanding between the
Consultant Company and the Company and supersedes any previous agreement between
them relating to the Engagement (which shall be deemed to have been terminated
by mutual consent);

14.1.2

in entering into this agreement neither party has relied on any Pre-Contractual
Statement; and

14.1.3

the only remedy available to it for breach of this agreement shall be for breach
of contract under the terms of this agreement and each party shall have no right
of action against any other party in respect of any Pre-Contractual Statement.
Nothing in this agreement shall, however, operate to limit or exclude any
liability for fraud.

15.

Variation

15.1

No variation of this agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.

16.

Counterparts

16.1

This agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.

17.

Third Party Rights

17.1

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement and no person other than the Consultant Company and the Company shall
have any rights under it. The terms of this agreement or any of them may be
varied, amended or modified or this agreement may be suspended, cancelled or
terminated by agreement in writing between the parties or this agreement may be
rescinded (in each case), without the consent of any third party.





8




--------------------------------------------------------------------------------



18.

Governing Law And Jurisdiction

18.1

This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with English law.

18.2

The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).





9




--------------------------------------------------------------------------------




IN WITNESS this agreement has been executed and delivered as a Deed by the
parties on the date first above written

EXECUTED as a DEED

by FOUR RIVERS BIOFUELS LIMITED

acting by:

)

)

)







/s/ Martin E. Thorp

 

Director: Martin E. Thorp

 

 

 

 

 

/s/ Robert Galvin

 

Director/Secretary: Robert Galvin

 

 

 

 

EXECUTED as a DEED

by PCF SOLUTIONS LIMITED acting by:

)

)

)







/s/ Stephen Padgett

 

Director: Stephen Padgett

 

 

 

 

 

/s/ Paul Barkley

 

Director/Secretary: Paul Barkley

 

 

 

 











10




--------------------------------------------------------------------------------

The Schedule

Services

Executive Management Services

Senior search and recruitment (Head Hunting)          

Performance Development

Change Management                                                           

Employee Communications

Payment Systems design and installation                     

Incentive Schemes

HR Legal Compliance

Policies and Procedures

Facilities Management                                                         

Lean Manufacturing

Employment Legislation                                                       

Employee Benefits








11


